             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:06-cr-00043-MR-WCM-4


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                  ORDER
                                )
KIMBERLY DAWN PALMER,           )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s “Motion for

Compassionate Release/Sentencing Modification” [Doc. 236].               The

Government opposes the Defendant’s motion. [Doc. 237].

I.   BACKGROUND

     In September 2006, the Defendant Kimberly Dawn Palmer pled guilty

to one count of conspiracy to manufacture and possess with intent to

distribute methamphetamine. Thereafter, the Defendant absconded from

supervision and remained a fugitive for eight years. She was apprehended

in Laredo, Texas in 2014 and was returned to this District. [Doc. 174]. The

Court sentenced her to 168 months of imprisonment and a term of five years’

supervised release.     [Doc. 182].    The Defendant has now served

approximately 76 months of that sentence. She is currently housed at FPC


     Case 1:06-cr-00043-MR-WCM Document 240 Filed 09/14/20 Page 1 of 9
Alderson, and her projected release date is March 21, 2026.1 The Defendant

now seeks a reduction in her sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) in light of the ongoing COVID-19 pandemic. [Doc. 236].

Specifically, the Defendant argues that her underlying health conditions

place her at a higher risk for severe illness from COVID-19, and that her

particular vulnerability to the illness is an extraordinary and compelling

reason for an immediate sentence reduction to time served.                     [Id.].

Alternatively, the Defendant requests a release to home confinement. [Id.].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”              18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has



1   See https://www.bop.gov/inmateloc/ (last visited Sept. 11, 2020).


                                              2



        Case 1:06-cr-00043-MR-WCM Document 240 Filed 09/14/20 Page 2 of 9
exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                   See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                           3



     Case 1:06-cr-00043-MR-WCM Document 240 Filed 09/14/20 Page 3 of 9
any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” First, the defendant’s

medical condition can qualify as a basis for relief if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic

lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia,”

U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s medical condition can

also qualify as an extraordinary and compelling reason if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a
            correctional facility and from which he or she is not
            expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      The defendant’s age can also constitute an extraordinary and

compelling reason for a reduction in sentence. This standard is met if the

                                        4



     Case 1:06-cr-00043-MR-WCM Document 240 Filed 09/14/20 Page 4 of 9
defendant: “(i) is at least 65 years old; (ii) is experiencing a serious

deterioration in physical or mental health because of the aging process; and

(iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less.”      U.S.S.G. 1B1.13, cmt. n.1(B).       The

defendant’s family circumstances can also serve as an extraordinary and

compelling reason if the defendant can establish “(i) [t]he death or

incapacitation of the caregiver of the defendant's minor child or minor

children”; or “(ii) [t]he incapacitation of the defendant's spouse or registered

partner when the defendant would be the only available caregiver for the

spouse or registered partner.” U.S.S.G. 1B1.13, cmt. n.1(C). Finally, the

application note recognizes that “other reasons” as determined by the

Bureau of Prisons, may constitute an extraordinary and compelling reason

for a reduction in sentence. U.S.S.G. 1B1.13, cmt. n.1(D).

      Here, the Defendant asserts that her underlying health conditions—

namely, chondromalacia of patella (runner’s knee), her history of smoking,

and high blood pressure—place her at a higher risk for severe illness

resulting from COVID-19.

      The medical conditions identified by the Defendant do not constitute

an extraordinary and compelling reason to reduce the Defendant’s sentence.


                                       5



     Case 1:06-cr-00043-MR-WCM Document 240 Filed 09/14/20 Page 5 of 9
First, the Defendant does not allege how her knee problems contribute to the

risk of severe illness from COVID-19. Further, a review of the Defendant’s

recent medical records indicate that the Defendant has not had any issues

with hypertension or any of the other conditions that she identifies in her

motion. Further, the Court notes that the Defendant has not shown that any

of these conditions are terminal or substantially diminish her ability to provide

self-care while in prison.

          Finally, the mere fact that the Defendant faces a potential risk of

contracting COVID-19 is not sufficient to justify her release. As the Court of

Appeals for the Third Circuit recently noted, “the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).3

This is especially true where, as here, the defendant is housed in a facility

that currently has no active cases.4




3See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.
4
    See http://www.bop.gov/coronavirus (last visited Sept. 13, 2020).

                                                      6



         Case 1:06-cr-00043-MR-WCM Document 240 Filed 09/14/20 Page 6 of 9
      For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for her release, the Court would still deny the Defendant’s motion

because it appears that the Defendant would continue to pose a danger to

public safety if released. Under the applicable policy statement, the Court

must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” USSG §

1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

      The Defendant has a history of being involved in a substantial drug

conspiracy. The Defendant was convicted of possessing more than 500

grams of methamphetamine, and the PSR indicates that she could have

been held responsible for distributing more than 1.5 kilograms. [Doc. 179 at

6].   The PSR also indicates that the Defendant possessed firearms in

conjunction with her offense.     [Id. at 7].   Additionally, the Defendant

absconded from pretrial supervision and was a fugitive for several years,


                                      7



      Case 1:06-cr-00043-MR-WCM Document 240 Filed 09/14/20 Page 7 of 9
which indicates the Defendant’s lack of respect for the law.          [See id.].

Requiring the Defendant to serve her full sentence adequately reflects the

seriousness of her offense, promotes respect for the law, avoids

unwarranted sentencing disparities, and provides general deterrence to

others who might commit similar crimes.

      For all these reasons, the Court finds that there are no “extraordinary

and compelling reasons” for Defendant’s release and that analysis of the

relevant § 3553(a) factors weigh in favor of her continued incarceration.

      The Defendant alternatively moves the Court to order her release to

home confinement due to the ongoing COVID-19 pandemic. [Doc. 236].

This request, however, must also be denied. The discretion to release a

prisoner to home confinement lies solely with the Attorney General. See 18

U.S.C. § 3624(c)(2); 34 U.S.C. § 60541(g). The legislation recently passed

by Congress to address the COVID-19 pandemic does not alter this. See

CARES Act, Pub. L. No. 116-136, 134 Stat 281, 516 (2020) (“During the

covered emergency period, if the Attorney General finds that emergency

conditions will materially affect the functioning of the Bureau [of Prisons], the

Director of the Bureau may lengthen the maximum amount of time for which

the Director is authorized to place a prisoner in home confinement under the


                                       8



     Case 1:06-cr-00043-MR-WCM Document 240 Filed 09/14/20 Page 8 of 9
first sentence of section 3624(c)(2) of title 18, United States Code, as the

Director determines appropriate.”) (emphasis added). As such, this Court

lacks the authority to order the Defendant’s release.        Deffenbaugh v.

Sullivan, No. 5:19-HC-2049-FL, 2019 WL 1779573, at *1 (E.D.N.C. Apr. 23,

2019); United States v. Overcash, No. 3:15-CR-263-FDW-1, 2019 WL

1472104, at *3 (W.D.N.C. Apr. 3, 2019) (noting that there is “no provision for

judicial review of the BOP's and Attorney General’s decision with regards to

a request for home detention under § 60541(g)”); United States v. Curry, No.

6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky. Feb. 8, 2019) (“Because

the First Step Act gives the Attorney General the discretion to determine if

and when home confinement is appropriate, this Court does not have the

authority to grant the requested relief.”) (emphasis in original). For these

reasons, the Defendant’s request for a release to home confinement is

denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Compassionate Release/Sentencing Modification” [Doc. 236] is DENIED.
                               Signed: September 14, 2020
      IT IS SO ORDERED.




                                         9



     Case 1:06-cr-00043-MR-WCM Document 240 Filed 09/14/20 Page 9 of 9
